Citation Nr: 1231526	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1975 to November 1983.  The Veteran had prior service in the National Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2005, a statement of the case was issued in March 2006, and a substantive appeal was timely received in March 2006.  

In February 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system includes a notice letter dated in March 2006 in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006), which pertains to disability ratings and effective date elements of the claim.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2010, the Board remanded the issues for further development.  Additional development remains necessary and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board found the VA examination in December 2005 to be inadequate and remanded the issues on appeal for a supplemental opinion as to whether the Veteran's currently diagnosed neck condition is causally related to an incident of his service.  In the Remand, the Board asked that the examiner take into consideration the reports of private chiropractic treatment between January 1985 and July 1987, as well as any indication of relevant post-service intercurrent injuries.  By this decision, the Board also remanded for an opinion as to whether the Veteran had a low back disorder that pre-existed entrance into military service.  If so, the examiner was asked to indicate whether any such disorder was aggravated during  service.  If there was no pre-existing back injury, then the examiner was asked whether any low back disability was directly related to service.  The examiner was asked to give consideration to the reports of private chiropractic treatment between January 1985 and July 1987 and to any indication of post-service intercurrent injuries.  The examiner was also asked to take into account the January 2009 report of a private orthopedic surgeon, J.S.

In the April 2010 Remand, the Board also found that contrary to what the December 2005 VA examiner stated, the clinical records of the Veteran's continued chiropractic treatment from January 1985 (less than two years from service discharge) onwards are on file and that the Veteran's case should be reconsidered based upon consideration of the entire relevant medical history, inclusive of the documented chiropractic treatment between 1985 and 1987.  It was because the December 2005 VA examiner did not consider these records that the Board found the examination report to be inadequate.  The April 2010 Remand was an attempt to  obtain all the pertinent findings and opinions after full review of all pertinent records - including those from 1985 to 1987.

Pursuant to the April 2010 Remand instructions, VA obtained an opinion in August 2010.  This opinion, however, did not adequately address the questions asked in the Board's remand.  Specifically, as the Veteran's representative pointed out in the July 2012 brief, the August 2010 examiner did not consider the private chiropractic treatment from 1985 to 1987, nor did he opine as to whether the Veteran had a low back disability which preexisted service that was aggravated therein.  



As the development requested in the Board's remand in April 2010 has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Lastly in February 2010, the Veteran testified that he was in receipt of benefits from the Social Security Administration (SSA) for his spine disability and an SSA award letter dated in July 2004 is in the claims folder.  In his claim for VA benefits received in February 2004, the Veteran contended that his neck disability is secondary to his back disability.  As the SSA records are pertinent to both issues on appeal they need to be obtained and associated with the claims folder.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards, obtain an addendum opinion to the April 2010 VA examination from examiner who conducted the examination and if he is not available an opinion should be sought from another appropriate specialist.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner is asked to address the following questions: 

a.)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed neck condition is causally related to an incident of his service?

In answering that question, the examiner should take into consideration all pertinent service and post-service medical history, including the reports of private chiropractic treatment between January 1985 and July 1987, as well as indication of relevant post-service intercurrent injuries.  The examiner is asked to consider the significance of the following facts:  

* Service treatment records in June 1979 show that the Veteran had sustained a blunt blow to the neck, and complained of stiffness of the neck with accompanying headaches.  
* The provisional diagnosis was torticollis of the cervical region.  
* An x-ray of the cervical spine that month showed no evidence of fracture or misalignment.  
* In May 1980 the Veteran reported having had a "crick in the neck" for the previous four days.
* There was limited range of motion.  
* The assessment was of neck pain.  
* A September 1982 clinical record reflects a complaint of muscle pain.  
* The Veteran indicated that while working on a car he had twisted and hurt his neck and shoulders.
* There was no tingling, numbness, fasciculation or weakness present.
* The assessment was of muscle spasm.  
* The July 1983 separation physical evaluated the neck as normal.  
* Following discharge from service, there are reports of monthly chiropractic treatment at a low back pain clinic dated from January 1985 at least through July 1987.  
* The most commonly used categorization for such treatment is listed as "manipulation-lumbar flexion distraction," however other unspecified modalities are listed as well.
* The July 1992 report of Dr. W.A., a private neurologist, indicates the Veteran had an on the job injury in 1987 while working with a pallet jack, strained his neck and shoulder and was treated by a chiropractor with some relief and gradual improvement.  
* The impression in relevant part was probable C6 radiculopathy; and apparent C8 or ulnar radiculopathy on the right side with some unusual features resulting in spasms.  
* In September 1992, the Veteran underwent an anterior cervical diskectomy and vertebral fusion at C4-5 and C5-6.
* The initial impression was of cervical myelopathy secondary to boney stenosis and herniated nucleus pulposus at C4-5 and C5-6 with flattening of the spinal cord.  
* The post-operative diagnoses remained that of cervical myelopathy.  

b.) Is it clear that the Veteran had a low back disability before entering his period of active military service from August 1975 to November 1983?  

In making this assessment the examiner is asked to comment on the significance of an March 1983 emergency care record during service which indicated that there was x-ray evidence of spina bifida occulta and the December 2005 VA examination whereby the examiner in part provided a diagnosis of developmental variant lumbosacral junction, L5 spondylolysis.  

IF YES, the Veteran did have a low back disability before entering his period of active military service, then: 

i.)  Is it clear that such condition grew more severe during service, or was aggravated (permanently worsened) a result of that period of active military service?  

ii.)  If a pre-service low back disorder did grow more severe during service, was such increase in severity due to the natural progression of that disorder or was the increase beyond the natural progression of the disorder? 

In answering the above questions, the VA examiner should take into account the January 2009 report of Dr. J.S., a private orthopedic surgeon, stating the opinion that the Veteran most likely had spondylolisthesis from an early age, which did not undergo aggravation until his July 1992 post-service work-related injury.

IF NO, it is not clear that the Veteran had a low back disability before entering his period of active military service from August 1975 to November 1983, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disability began during his period of active military service or is related to any incident of service?  

The examiner is asked to consider the significance of the following facts.  

* Service treatment history reflects that in October 1976, the Veteran underwent evaluation for a complaint of lower back problems, with back pain over the preceding two weeks.  
* The assessment was of mild muscle strain.  
* A March 1983 emergency care record indicates the Veteran presented with dull lower back pain over one week.  
* Pain was localized to the left sacroiliac joint and was non-radiating.  
* The diagnosis was low back strain.  
* The Veteran was seen again three days later for continued back pain.  
* An x-ray revealed L5 spondylolysis with spondylolisthesis of L5 on S1.  
* The assessment was of lower back pain secondary to L5-S1 spondylolysis with Grade 1 spondylolisthesis.  
* The Veteran was placed on a physical profile due to back strain.  
* On a July 1983 examination for purpose of separation the Veteran indicated that he had injured his back about two months ago, but he thought that he was now fine.  
* Following discharge from service, there are reports of monthly chiropractic treatment at a low back pain clinic dated from January 1985 at least through July 1987.  
* The most commonly used categorization for such treatment is listed as "manipulation-lumbar flexion distraction," however other unspecified modalities are listed as well.  
* The July 1992 report of Dr. W.A., a private neurologist, indicated that the Veteran injured his lower back in July 1992 while working with a pallet jack and had intermittent pain into the left leg.  
* The impression in relevant part was of lumbosacral radiculopathy involving the S1 roots acutely.  
* In July 1993 and in August 1993, the Veteran underwent low back surgery to include laminectomies, foraminotomies, radical L5 discectomy, posterior lumbar interbody fusion, and facetectomies.  
* As referenced in a November 1993 report from the Veteran's treating neurologist, the Veteran had undergone in August 1993 a lumbar posterior interbody fusion procedure at L5-S1.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The examiner must provide a rationale for all opinions rendered.  If the examiner is not able to provide any of the requested opinions, he or she should explain why.

3. If the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


